Per Curiam
Opinion,
This.is an appeal by New Hanover Township and Douglass Township from the order of the Court of Common Pleas of Montgomery County which declared a certain road located in the above-mentioned townships to be a private road and enjoined Appellants from entering upon it. We affirm on the well-reasoned opinion of Judge Davenport, dated November 17,1977, and reported at 103 Montg. Cnty. L. Rep. 286 (1977).
Per Curiam Order
And Now, this 31st day of October, 1978, the order of the Court of Common Pleas of Montgomery County, No. 72-5625, is hereby affirmed.